By the Court, Bronson, Ch. J.
It is impossible that the plaintiff should have had a good cause of action against both sheriffs for the same escape of Washburn; and if we can believe ■ the defendant’s evidence as to the identity of the escape, it is then clear that one of the sheriffs had a good defence to the action which- was brought against him. It does not appear when the escape took place, or which judgment was first recov ered. Nor is there any thing in the case to show which of the sheriffs was legally liable to the plaintiff. Both certainly were not; and whichever had a good defence should have made it at the proper time. It is now too late. Neither of the sheriffs can go back of the judgment for the purpose of impeaching it.
We must assume that the defendant was legally liable for the escape, not only because the contrary has not been proved, but because such proof would not have been admissible. The judgment lays the foundation for a conclusive presumption that the defendant was liable. Then it can be no answer for him to say, that the plaintiff has wrongfully recovered a judgment and obtained satisfaction from another man—one who was not answerable for the escape. That only proves that the plaintiff is a bad man, and he has done a wrong to Phillips. It does not prove that the defendant’s debt has been satisfied. The defendant might just as well set up that the plaintiff had robbed Phillips, or some one else, of an amount of money equal to the judgment on which Washburn was imprisoned. That wrong would not pay the defendant’s debt.
Where several individuals are bound by one or more obligations for the payment of the same debt, payment by one will operate as a satisfaction as to all. But in' that case, all of the debtors were originally liable to the creditor. -And where several men commit a trespass, if the injured party recover a judgment and obtain satisfaction from one of the .wrongdoers, all the others are discharged. But there, again, all of the trespassers were originally answerable for the wrong. In both cases the satisfaction comes from one who was bound to make it: and as the plaintiff is only entitled to one satisfaction, all of the debtors or trespassers are discharged. But in the case at bar, there is *214no privity or relation between the two sheriffs: they were never both.liable to the plaintiff for the escape. The money which Phillips paid came from a stranger to the defendant, and I see no principle upon which the payment can inure to his benefit. When one of several joint debtors or co-trespassers makes satisfaction", he does so for the others as well as for himself. But in this case, as there was no joint liability on the part of the two sheriffs, Phillips paid the money for himself, and for nobody else.
It follows from what has been said that the judgment of the C. P. should- be reversed, and that of the justice affirmed. ,
Ordered accordingly.